UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 15, 2013 Stevia Agritech Corp. (Exact name of Registrant as specified in its charter) Nevada 333-171486 33-1219445 (State or other jurisdiction (Commission File Number) (IRS Employer Identification Number) of incorporation) 1020 14th Ave., Suite 304, SW, Calgary, Alberta, Canada, T2R 0N9 (Address of principal executive offices) (403) 850-8227 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 SECTION 5 –CORPORATE GOVERNANCE AND MANAGEMENT Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Name Change In connection with Stevia Agritech Corp.’s (the “Company”) receipt of approval from the Financial Industry Regulatory Authority (“FINRA”), FINRA announced that effective July 15, 2013, the Company had amended its Articles of Incorporation to change its name from “Stevia Agritech Corp.” to “Rightscorp, Inc.” (the “Name Change”). The full text of the amendment to the Company’s Articles of Incorporation to give effect to the Name Change is filed herewith as Exhibit 3.1 and incorporated herein by reference. SECTION 8 –OTHER EVENTS Item 8.01Other Events. Symbol Change In connection with the Name Change described in Item 5.03 above, FINRA assigned the Company a new stock symbol, “RIHT”. This new symbol will take effect at the open of business on July 17, 2013. SECTION 9 –FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits. Exhibit No. Exhibit Description Text of Amendment to Articles of Incorporation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Stevia Agritech Corp. By: /s/ Lester Esguerra Martinez Lester Esguerra Martinez Date: July 17, 2013 Chief Executive Officer. President, Chief Financial Officer, Director 3
